


EXHIBIT 10.2

AMENDMENT TO STOCK PURCHASE AGREEMENT

This AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Agreement”) by and between IA
GLOBAL, INC., a Delaware corporation (the “Company”), and MGVJ Co. Ltd (the
“Purchaser”) is entered into as of April 16, 2010.

The Company and Purchaser are entering into this agreement to memorialize the
amended terms and conditions upon which Purchaser commits to purchase and
acquire shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”).

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the Company and Purchaser hereby amend the January 26,
2010 Stock Purchase Agreement as follows:

I.

STOCK PURCHASE COMMITMENT; REPRESENTATIONS BY PURCHASER

1.1         The Company sold to the Purchaser 1,300,000 shares of Common Stock
for $65,000.

The Stock Purchase Agreement dated January 26, 2010 between the Company and the
Purchaser are hereby terminated.

Further resolved, this satisfactorily concludes all matters between the parties
on this January 26, 2010 Stock Purchase Agreement and the April 16, 2010
Amendments to Stock Purchase Agreement as follows:

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth below.

 

IA Global, Inc.

 

 

 

/s/Mark Scott

 

By: Mark Scott

 

Title: Chief Financial Officer

 

 

 

MGVJ Co. Ltd

 

/s/ Makoto Miura

 

By: Makoto Miura

 

Title:


1

--------------------------------------------------------------------------------